ACCEPTED
                                                                                      05-15-00278-CV
                                                                           FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                11/9/2015 11:35:45 AM
                                                                                           LISA MATZ
                                                                                               CLERK

                    NO. 05-15-00278-CV
_______________________________________________________
                                                  FILED IN
                                           5th COURT OF APPEALS
         IN THE FIFTH DISTRICT COURT OF APPEALS DALLAS, TEXAS
                      DALLAS, TEXAS        11/9/2015 11:35:45 AM
_______________________________________________________
                                                  LISA MATZ
                                                    Clerk

                                 Julie Schmader,
                                                   Appellant,

                                         v.

         Matthew Butschek d/b/a Accen Financial Services,
                                        Appellees.
_______________________________________________________

           APPELLEES’ UNOPPOSED MOTION FOR
             EXTENSION OF TIME TO FILE BRIEF
_______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      1.    Appellees’ Brief is due on November 10, 2015.

      2.    This Court previously granted two extensions to Appellant and two

extensions to Appellees.

      3.    The undersigned apologizes for the need to request a third extension,

but the circumstances are exceptional. The undersigned has, over the past six

weeks, experienced the heaviest workload in his 24 years of practice.




MOTION FOR EXTENSION
PAGE 1
      4.    In the past week alone, the undersigned argued a complex and

important home school education case in the Supreme Court of Texas, and State of

Texas v. Al Hill III in the Texas Court of Criminal Appeals. These arguments

followed another oral argument in the Supreme Court of Texas just three weeks

ago. Upon concluding the Hill argument, counsel immediately had to file an

appellant’s brief in the Fort Worth Court of Appeals, and has a petition for review

due in the Supreme Court of Texas on Thursday, November 12, 2015. He then has

oral argument in this Court on November 17, 2015.

      5.    Appellees seek an 21-day extension to make their brief due on

November 30, 2015. They do not intend to seek any further extension.

      6.    Counsel for appellant does not oppose this motion.

      Based on the foregoing, appellees ask that the deadline for their brief be

extended to November 30, 2015.




MOTION FOR EXTENSION
PAGE 2
                                         Respectfully submitted,

                                         /s/Charles “Chad” Baruch
                                         Texas Bar Number 01864300
                                         Johnston Tobey Baruch, PC
                                         3308 Oak Grove Avenue
                                         Dallas, Texas 75204
                                         Telephone: (214) 741-6260
                                         Facsimile: (214) 741-6248
                                         E-Mail: chad@jtlaw.com

                                         Attorney for Appellees

                     CERTIFICATE OF CONFERENCE

       The undersigned certifies that he conferred with Thomas Cowart, who
stated in writing that he does not oppose the relief sought by this motion.

                                      /s/Charles “Chad” Baruch

                         CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of this instrument was
served upon all counsel of record by e-filing upon Thomas Cowart on November 9,
2015.

                                      /s/Charles “Chad” Baruch




MOTION FOR EXTENSION
PAGE 3